Citation Nr: 0945615	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What initial rating is warranted for bilateral hearing loss?



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia, which, in pertinent part, granted entitlement to 
service connection for bilateral hearing loss and assigned an 
initial noncompensable evaluation, effective July 2006.

FINDINGS OF FACT

1.  An exceptional pattern of hearing impairment is not 
manifested.

2.  The Veteran's right ear hearing loss manifests at Roman 
Numeral Level III and his left ear hearing loss manifests at 
Roman Numeral Level II.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss VCAA notice compliance.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's hearing loss.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from service-connected 
defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

The March 2007 fee-basis hearing examination report notes 
that auricle examination was within normal limits 
bilaterally.  Audio testing revealed a sensorineural hearing 
loss manifested as follows: Right ear: 500 Hertz(Hz), 15 
decibels (db); 1000 Hz, 15 db; 2000 Hz, 20 db; 3000 Hz, 40 
db; 4000 Hz, 50 db; for an average of 31.25 db.  Speech 
recognition was 100 percent.  Left ear: 500 Hz, 15 db; 1000 
Hz, 10 db; 2000 Hz, 20 db; 3000 Hz, 40 db; 4000 Hz, 50 db; 
for an average of 30 db.  Speech recognition was 100 percent 
bilaterally.  The examiner noted that hearing aids would 
likely make communication clearer.  These test results meant 
that both ears manifested at Roman Numeral Level I.  See 
38 C.F.R. § 4.85, Table VI.

Upon receipt of the above examination report, the RO assigned 
the initial noncompensable rating.  In his notice of 
disagreement, the Veteran asserted the examiner conducted the 
Word Recognition test improperly, in that the volume was set 
so loud that each word was clearly distinguishable.  As 
support for his assertion he provided a May 2006 private 
report of Otolaryngology Associates, which the RO received in 
April 2007 along with the Veteran's notice of disagreement.  
This report noted Word Recognition of 84 percent in the right 
ear and 92 percent in the left ear.  The report does not, 
however, note whether the Maryland CNC test was used for the 
speech recognition test, which is the required VA standard.  
See 38 C.F.R. § 3.385.  Nonetheless, the RO arranged another 
examination of the Veteran.

The July 2009 fee-basis examination report notes auricle 
examination was within normal limits bilaterally.  Audio 
testing revealed a moderately severe sensorineural hearing 
loss that manifested as follows: Right ear: 500 Hertz(Hz), 20 
decibels (db); 1000 Hz, 20 db; 2000 Hz, 30 db; 3000 Hz, 50 
db; 4000 Hz, 60 db; for an average of 40 db.  Left ear: 500 
Hz, 25 db; 1000 Hz, 20 db; 2000 Hz, 25 db; 3000 Hz, 45 db; 
4000 Hz, 50 db; for an average of 35 db.  The examination 
report notes the speech recognition test was conducted at 
three different db levels: 70 db, 80 db, and 90 db.  The 
Board will use the Speech recognition score noted at 70 db, 
as it resulted in the lowest score, which was 80 percent in 
the right ear and 84 percent in the left ear.  The examiner 
noted the primary impact of the Veteran's hearing loss is 
loss in the mid-range and the inability to distinguish soft 
sounding sounds.

The objective results show the Veteran's right ear to 
manifest at Roman Numeral Level III, and the left ear at 
Roman Numeral Level II.  38 C.F.R. § 4.85, Table VI.  Roman 
Numeral Levels III and II intersect at the 0 percent level of 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As a 
result, whether at Roman Numeral Level I, as is the case 
based on the 2007 examination results, or the increased 
severity levels of Roman Numerals III and II, the Veteran's 
bilateral hearing loss still most nearly approximates a 
noncompensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.85, 
Diagnostic Code 6100.  Further, it has manifested at that 
level throughout the entire appeal period; so, he is not 
entitled to a staged rating.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


